Citation Nr: 0317983	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  95-37 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service connection for an acquired 
psychiatric disorder.

2.	Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Michael Pizziferri, Attorney


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Regarding his claim for service 
connection for an acquired psychiatric 
disorder, this veteran also seems to be 
claiming that he suffers from post-
traumatic stress disorder (PTSD) of 
inservice onset.  Prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
inservice stressors, which in essence 
consist of his reportedly having 
witnessed the two following incidents 
aboard the USS Enterprise, sometime 
between August 1965 and May 1967:  (a) a 
service member being killed above deck 
when, as a plane was landing, the 
arresting cable snapped and mortally hit 
that service member; and (b) a plane 
crashing on the deck of the USS 
Enterprise, killing its pilot.  The 
veteran has indicated that he cannot 
remember names, exact dates or other 
specifics regarding either incident.  
According to the veteran's DD Form 214N, 
the veteran's last duty assignment 
consisted of service aboard the USS 
Enterprise, and he had a total of nine 
months and nine days of foreign and/or 
active duty service, presumably aboard 
that ship.  Provide USASCRUR with a 
description of the above alleged 
stressors identified by the veteran, as 
well as with a copy of his DD Form 214N, 
which is identified in his claims files 
with a big Post-It note on the left side 
of his second file.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to clarify the nature and 
etiology of the claimed psychiatric 
disorders.  Send the claims folders to 
the examiner for review.

3.  Ask the examiner to review all the 
evidence in the veteran's claims files 
(to include the service medical records, 
the December 1967-March 1968 VA hospital 
report, the August 1978 VA examination 
report, the August 19, 1999, statement by 
Dr. Bruno J. Franek, a private 
psychiatrist; and various statements 
submitted by the veteran's VA 
psychiatrist, Dr. Sanford Gifford, 
including his most recent one, dated on 
May 14, 2002), and to examine the veteran 
and thereafter render a comprehensible, 
legible report of medical examination 
listing all appropriate psychiatric 
diagnoses warranted in this case and 
expressing an opinion, for each diagnosed 
psychiatric disorder, as to whether it is 
more likely, less likely, or as likely as 
not that that disorder is causally 
related to service.

4.  The examiner is to be advised that an 
opinion as to the most likely etiology of 
the claimed PTSD needs only be furnished 
if:  (a) a PTSD diagnosis has been 
confirmed and (b) USASCRUR has confirmed 
either of the two stressors claimed by 
the veteran as having occurred at the USS 
Enterprise between August 1965 and May 
1967.

5.  The examiner should be asked to 
provide a complete rationale for all of 
his or her opinions and conclusions, to 
include specific references to records 
considered pertinent to this particular 
matter, in the examination report.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





